     Case 2:17-cv-03019-APG-VCF Document 75 Filed 07/14/20 Page 1 of 2




1    ELDA M. SIDHU
     General Counsel
2    Nevada Bar No. 7799
     LYNDA P. KING
3    Assistant General Counsel
     Nevada Bar No. 7047
4    UNIVERSITY OF NEVADA, LAS VEGAS
     4505 S. Maryland Parkway, Box 451085
5    Las Vegas, Nevada 89154-1085
     Telephone: (702) 895-5185
6    Facsimile: (702) 895-5299
     elda.sidhu@unlv.edu
7    lynda.king@unlv.edu
     Attorneys for Defendants
8
9                                UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11    HONGHUI DENG,                                   CASE NO.: 2:17-cv-03019-APG-VCF

12                  Plaintiff,                        CONSOLIDATED CASE NO.:
                                                      2:19-cv-00871-JCM-CWH
13    vs.

14    THE STATE OF NEVADA ex rel. BOARD
      OF REGENTS OF THE NEVADA                            STIPULATION AND ORDER TO
15    SYSTEM OF HIGHER EDUCATION, on                     DISMISS CASE WITH PREJUDICE
      behalf of the UNIVERSITY OF NEVADA,
16    LAS VEGAS; and KEAH-CHOON TAN, an
      individual,
17                   Defendants.

18    AND ALL RELATED CLAIMS.

19          IT IS STIPULATED AND AGREED by Defendants, the State of Nevada ex rel. Board of

20   Regents of the Nevada System of Higher Education on behalf of the University of Nevada, Las

21   Vegas (“UNLV”), Keah-Choon Tan (“Tan”), Len Jessup (“Jessup”), and Brent Hathaway

22   (“Hathaway”), by and through counsel, Lynda P. King, Esq., Assistant General Counsel,

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                               1
     Case 2:17-cv-03019-APG-VCF Document 75 Filed 07/14/20 Page 2 of 2




1    University of Nevada, Las Vegas, Office of General Counsel, and Plaintiff, Honghui Deng, by and

2    through his counsel, Robert P. Spretnak, Esq., of the Law Offices of Robert Spretnak, that the above-

3    entitled actions, Case No. 2:17-cv-03019-APG-VCF and Consolidated Case No. 2:19-cv-00871-

4    JCM-CWH, in their entirety, be voluntarily dismissed with prejudice. Unless otherwise provided,

5    each party shall bear their own attorneys’ fees and costs.

6     DATED: July 14, 2020                              DATED: July 14, 2020
7     /S/ LYNDA P. KING                                 /S/ ROBERT P. SPRETNAK
      LYNDA P. KING                                     ROBERT P. SPRETNAK, ESQ.
8     Assistant General Counsel                         Bar No. 5135
9     Nevada Bar No. 7047                               LAW OFFICES OF ROBERT P. SPRETNAK
      UNIVERSITY OF NEVADA, LAS VEGAS                   8275 S. Eastern Avenue, Suite 200
10    4505 S. Maryland Parkway, Box 451085              Las Vegas, Nevada 89123
      Las Vegas, Nevada 89154-1085                      Telephone: (702) 454-4900
11    Telephone: (702) 895-5185                         Fax: (702) 938-1055
      Facsimile: (702) 895-5299                         Attorney for Plaintiff
12    Attorneys for Defendants
13
14                                                 ORDER

15          IT IS SO ORDERED that the above-entitled case be dismissed with prejudice, with each

16   party to bear its own attorneys’ fees and costs.

17          DATED  this _______
            Dated: July         day of ________, 2020.
                        14, 2020.

18
19
                                                   ___________________________________________
20                                                 UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                   2
